         Entered on Docket March 19, 2021

                                                    Below is the Order of the Court.


 1
                                                    _____________________
 2                                                  Mary Jo Heston
                                                    U.S. Bankruptcy Judge
 3                                                 (Dated as of Entered on Docket date above)


 4

 5
       ________________________________________________________________
 6

 7

 8
                             UNITED STATES BANKRUPTCY COURT
 9
                         WESTERN DISTRICT OF WASHINGTON AT TACOMA

10    In re:
                                                                         Bk. No. 19-42890
11    SARAH HOOVER,

12                                Debtor.

13    SARAH HOOVER,                                                 Adversary No. 20-04002
14
                                  Plaintiff,
15
                                                              ORDER DENYING MOTION FOR
                v.                                                RECONSIDERATION
16
      QUALITY LOAN SERVICE CORPORATION
17    OF WASHINGTON; PHH MORTGAGE
      CORPORATION D/B/A PHH MORTGAGE
18    SERVICES; HSBC BANK USA, N.A., AS
      TRUSTEE OF THE FIELDSTONE
19    MORTGAGE INVESTMENT TRUST,
      SERIES 2006-2; NEWREZ, LLC; AND IH6
20
      PROPERTY WASHINGTON, L.P. D/B/A
      INVITATION HOMES,
21

22                                Defendants.

23
                                               INTRODUCTION
24
               This matter came before the Court on the Defendant PHH Mortgage Corporation’s,
25
     HSBC Bank USA, N.A.’s, and New Rez, LLC’s (collectively “PHH”) Amended Motion for


     ORDER DENYING MOTION
     FOR RECONSIDERATION - 1
      Case 20-04002-MJH Doc 99          Filed 03/19/21   Ent. 03/19/21 13:59:43           Pg. 1 of 10
 1   Reconsideration (the “Motion”), ECF No. 94, of this Court’s Memorandum Decision on Cross-

 2   Motions for Summary Judgment, ECF No. 81, and Order on Cross-Motions for Summary

 3   Judgment, ECF No. 82, entered on February 8, 2021 (together the “Decision”).1 Specifically

 4   PHH requests this Court reconsider the following findings of fact and conclusions of law under

 5   Fed. R. Civ. P. 60 (b)(1), (2), and (6) (FRCP 60): (1) the conclusion that PHH “willfully” violated

 6   the automatic stay based on the undisputed facts; (2) the finding that PHH’s actions showed a

 7   “complete disregard for the automatic stay and Ms. Hoover’s rights despite receiving notice of

 8   the Bankruptcy[,]”2 ECF No. 81, and its potential preclusive effect on damages; (3) the finding

 9   that Ms. Hoover proved damages sufficient to grant her motion for partial summary judgment

10   on PHH’s liability for willfully violating the stay; and (4) the conclusion that denying stay

11   annulment was appropriate because the balance of equities favors Ms. Hoover.

12           The Court’s detailed factual findings are explained in the Decision and are incorporated

13   by reference. Based on the Motion, the Decision, and the record on summary judgment, the

14   Court makes the following findings and conclusions on the Motion without the need for further

15   briefing or a hearing.3

16                                       FINDINGS AND CONCLUSIONS

17           A. Reconsideration Motion Standards Under FRCP 60(b) – In General.
18
             Motions for relief under FRCP 60(b) are addressed to the sound discretion of the court
19
     and reversal requires some abuse of discretion. Barber v. Hawaii, 42 F.3d 1185, 1198 (9th Cir.
20

21
     1 Only Defendant PHH seeks reconsideration of the Decision. Also, on February 26, 2021, PHH filed a notice of
22   appeal and motion for leave to appeal the interlocutory Decision to the District Court of the Western District of
     Washington. See ECF Nos. 89, 90. The Court has set June 2, 2021, and thereafter for an evidentiary hearing on
23   damages. On March 15, 2021, PHH filed a motion to stay the adversary proceeding pending the appeal, ECF No.
     95, which is scheduled for hearing on March 29, 2021.
     2 All defined terms used in the Decision are incorporated in this order.
24   3 Neither FRCP 60 nor Fed. Bankr. R. P. 9024 require a hearing on a 60(b) motion and the court has substantial

     discretion in determining whether to conduct an evidentiary hearing. United States v. 8136 S. Dobson Street,
25   Chicago, Ill., 125 F.3d 1076, 1086 (7th Cir. 1997), cert. denied sub nom. Anderson v. United States, 523 U.S.
     1111 (1998).


     ORDER DENYING MOTION
     FOR RECONSIDERATION - 2
      Case 20-04002-MJH Doc 99                Filed 03/19/21      Ent. 03/19/21 13:59:43         Pg. 2 of 10
     1994). In general, a bankruptcy court abuses its discretion if it applies the wrong legal standard,
 1
     misapplies the correct legal standard, or if its factual findings are illogical, implausible, or without
 2

 3   support in inferences that may be drawn from the facts in the record. See TrafficSchool.com,

 4   Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th Cir. 2011) (citing United States v. Hinkson, 585 F.3d

 5   1247, 1262 (9th Cir.2009) (en banc)). Accordingly, a motion for relief that merely revisits old

 6   issues the trial court already ruled on, or advances supporting facts that were available when
 7   the issues were originally briefed, will generally not be granted. See In re Negrete, 183 B.R.
 8
     195, 197 (9th Cir. BAP 1995). In sum, to succeed under a motion for reconsideration, a party
 9
     must set forth new facts or new law to induce the court to reverse its prior decision. See Negrete,
10
     183 B.R. at 197.
11
             PHH cites specifically to FRCP 60 (b) (1), (2), and (6) as the legal basis for its Motion.4
12
     The party seeking relief has the burden of establishing that grounds exist under FRCP 60(b).
13
     Cassidy v. Tenorio, 856 F.2d 1412, 1415 (9th Cir. 1988).
14

15
             B. PHH Has Not Met its Burden of Proof for Reconsideration Under FRCP 60(b)(1),
                (2) or (6).
16
             1. PHH’s Requests for Relief Do Not Satisfy the Requirements for Relief Under FRCP
17              60(b)(1).

18           FRCP 60(b)(1) permits a court to reconsider its prior order based on: “(1) mistake,

19   inadvertence, surprise, or excusable neglect.” PHH does not allege “inadvertence, surprise, or
20
     excusable neglect[,]” making “mistake” the only possible basis for seeking reconsideration
21
     under FRCP 60(b)(1). Correctable mistakes include either clear mistakes of fact or clear errors
22

23

24   4Motions for reconsideration of a summary judgment are generally brought under FRCP 59(e) or FRCP 60(b).
     Courts are split on the issue of whether FRCP 59(e) can be used for interlocutory orders and there does not
25   appear to be Ninth Circuit authority on this issue. However, motions filed after the 14-day period generally are
     considered under FRCP 60(b).


     ORDER DENYING MOTION
     FOR RECONSIDERATION - 3
      Case 20-04002-MJH Doc 99               Filed 03/19/21      Ent. 03/19/21 13:59:43         Pg. 3 of 10
     of law. See Liberty Mut. Ins. Co. v. E.E.O.C., 691 F.2d 438, 441 (9th Cir. 1982) (citing Gila River
 1
     Ranch, Inc. v. United States, 368 F.2d 354, 357 (9th Cir. 1966)).
 2

 3                   a. The Court did not Commit Any Mistake of Law or Fact in Denying PHH’s
                        Motion to Annul the Stay.
 4
             PHH’s request that the Court reconsider its denial to annul the automatic stay does not
 5
     allege any mistake of law or fact. Instead, PHH expresses its disagreement with the Court’s
 6
     balancing of equities in favor of Ms. Hoover in denying stay annulment. PHH’s disagreement,
 7
     without presenting factual or legal error, is not a valid basis for this Court to reconsider its denial
 8

 9
     of PHH’s stay annulment motion under FRCP 60(b)(1).

10                   b. The Court did not Make an Error of Law in Determining that PHH Willfully
                        Violated the Stay.
11
             The Motion is devoted primarily to setting forth PHH’s disagreement with the Court’s
12
     conclusion that PHH willfully violated the stay. PHH admits that the willfulness test set forth in
13
     In re Dyer, 322 F.3d 1178, 1191 (9th Cir. 2003), is the correct legal standard though it
14

15
     characterizes the Court’s application of this standard as “an extreme view of the willfulness

16   standard[.]” See Amended Motion 9–10, ECF 94 (“. . . ‘willfulness’ standard for violations of the

17   automatic stay does not require specific intent, but only knowledge of the bankruptcy and

18   intentional conduct.”). To support its mischaracterization of the Court’s ruling and PHH’s

19   argument that the willfulness standard for stay violations is shifting away from Dyer, PHH
20
     primarily relies on dicta in Taggart v. Lorenzen, 139 S. Ct. 1795, 1804 (2019), and post-Taggart
21
     cases.5 These arguments do not establish any error of law and, therefore, reconsideration is
22
     denied under FRCP 60(b)(1).
23

24
     5The Court notes that PHH did not make these arguments in the pleadings related to the summary judgment
25   motion. Furthermore, Taggart involves a motion for contempt of a violation of a debtor’s discharge. The U.S.
     Supreme Court specifically declined to decide the issue of whether the standard it enunciated for contempt of a


     ORDER DENYING MOTION
     FOR RECONSIDERATION - 4
      Case 20-04002-MJH Doc 99               Filed 03/19/21      Ent. 03/19/21 13:59:43        Pg. 4 of 10
                     c. The Court Relied on the Undisputed Facts and Evidence in the Record in
 1                      Concluding that PHH Willfully Violated the Stay.
 2
             Next, the Motion incorrectly asserts that the Decision misapplied the Dyer standard to
 3
     the facts by taking the facts in the light most favorable to Ms. Hoover. In fact, the Court
 4
     concluded that PHH willfully violated the stay because the undisputed facts and evidence in the
 5
     record showed that PHH not only had notice of the Bankruptcy but had significant information
 6
     produced from PHH’s records (including the Ocwen records) about the borrower’s, Ali
 7
     Suleiman, death, Ms. Hoover’s interest in the Bonney Lake Property and the key provisions of
 8

 9
     the Suleiman Trust well before the Sale including the following: (1) a letter to Ms. Hoover dated

10   January 18, 2019, Prudent6 Decl. Ex. 6, ECF No. 64 (acknowledging the borrower, Ali

11   Suleman’s, death and receipt of the Suleiman Trust documents); (2) PHH’s Bonney Lake

12   Property Life of Loan Memo showing repeated exchanges between PHH and Ms. Hoover of

13   documents and information, Henry Decl. Prudent Ex. 3, ECF No. 73; (3) a letter dated May 23,
14
     2019, acknowledging Ms. Hoover’s request to complete a family transfer package, intent to and
15
     request to assume the loan in the name of the Suleiman Trust or individually, and identifying
16
     additional records to be provided, see Prudent Decl. Ex. 9, ECF No. 64; (4) a fax dated July 9,
17
     2019, from Ms. Hoover providing a copy of her driver’s license and § B.2.3 of the Suleiman
18
     Trust, (i.e., the mandatory distribution language to Ms. Hoover as Ali Suleiman’s daughter from
19

20

21   discharge injunction is the same standard to decide willfulness in the automatic stay violation context. In doing so,
     the Supreme Court notes several differences between the origin of the discharge’s statutory language versus the
22   stay, and it also notes policy differences that may support a different standard in the stay context. Taggart, 139 S.
     Ct. at 1801–1807. Also, this Court acknowledges PHH’s reference to In re Moo Jeong, 2020 WL 1277575, at *3
23   (9th Cir. BAP Mar. 16, 2020), where the Ninth Circuit Bankruptcy Appellate Panel decision applied the “no fair
     ground of doubt” standard to automatic stay violations. However, Moo Jeong is distinguishable from this case,
24   which involves § 362(k)(1). The Moo Jeong parties did not object to the standards used in that case, and the cited
     Ninth Circuit authority addressed a bankruptcy court’s equitable powers under § 105(a), rather than § 362(k)(1)
     willful automatic stay violations.
25   6 Sony Prudent is PHH’s Federal Rule of Civil Procedure’s 30(b)(6) designee witness who produced testimony at

     Ms. Hoover’s deposition of him.


     ORDER DENYING MOTION
     FOR RECONSIDERATION - 5
      Case 20-04002-MJH Doc 99                 Filed 03/19/21       Ent. 03/19/21 13:59:43          Pg. 5 of 10
     the Suleiman Trust upon his death subject only to her surviving him), Prudent Ex. 3, ECF No.
 1
     73; (5) a fax confirmation and corresponding entry of receipt on July 8, 2019, in the Bonney
 2

 3   Lake Property Life of Loan Memo of Ms. Hoover faxing the documents, see Hoover Decl. Exs.

 4   1, 4, ECF No 43, and Henry Decl. Prudent Ex. 3, ECF No. 73; (6) on September 9, 2019, PHH

 5   receives a fax about the Bankruptcy and images the fax into the Bonney Lake Property Life of

 6   Loan memo and files; Henry Decl. Ex. A, Prudent Dep. 85:21–86:1, ECF No. 73; (7) on
 7   September 12, 2019, Ocwen’s life of loan memo for the Bonney Lake Property notes “SARAH
 8
     HOOVER FILED FOR BK CASE #19-42890-MJH MARY JO HESTON. CH 13 FILED on
 9
     9.9.2019[.]” Henry Decl. Prudent Ex. 3, ECF No. 73; (8) Ms. Hoover also notifies PHH again,
10
     via telephone, of the Bankruptcy on September 12, 2019, Henry Decl. Prudent Ex. 13, ECF No.
11
     73 (Transcript of Recorded Telephone Call from Sarah Hoover to PHH Mortgage Corporation:
12
     “I filed bankruptcy.” Said Ms. Hoover to Ms. Robertson of PHH.).
13
            The Decision rejected PHH’s title arguments and paperwork arguments concerning Ms.
14

15
     Hoover’s confirmed successor-in-interest status because PHH’s records reflected substantial

16   information about the Bonney Lake Property and Ms. Hoover’s relationship as a successor-in-

17   interest under 12 C.F.R. § 1024.31 (involving a transfer to a relative resulting from the death of

18   a borrower). That substantial information was sufficient to find that both Ms. Hoover held a

19   protectable interest under 11 U.S.C. § 541(a),7 and PHH knew of such interest in the Bonney
20
     Lake Property. The Motion’s arguments concerning PHH’s right hand not knowing what its left
21
     hand was doing does not negate PHH’s knowledge of the stay and Ms. Hoover’s interest in the
22
     Bonney Lake Property. It further ignores the basic legal principle that a corporation is charged
23

24
     7Unless otherwise indicated, all chapter, section and rule references are to the Federal Bankruptcy Code,
25   11 U.S.C. §§ 101–1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037.



     ORDER DENYING MOTION
     FOR RECONSIDERATION - 6
      Case 20-04002-MJH Doc 99             Filed 03/19/21     Ent. 03/19/21 13:59:43      Pg. 6 of 10
     with the knowledge of its employees acting within the scope of their employment and the
 1
     knowledge of its own records. See, e.g., Helton v. AT & T Inc., 709 F.3d 343, 356 (4th Cir. 2013)
 2

 3   (citing numerous cases that support this assertion); 3 William Meade Fletcher, Gen. Rules as

 4   Applied to Corps., Fletcher Cyc. Corp. § 790 (2020) (“the general rule is well established that a

 5   corporation is charged with constructive knowledge, regardless of its actual knowledge, or all

 6   material facts of which its officer or agent receives notice or acquires knowledge while acting in
 7   the course of employment within the scope of his or her authority, even though the officer or
 8
     agent does not in fact communicate the knowledge to the corporation”); 5A William Meade
 9
     Fletcher, Admissibility and Effect of Books and Recs.—Against Dirs. and Offs., Fletcher Cyc.
10
     Corp. § 2203 (2020) (“Directors are charged with knowledge of matters contained in the
11
     corporate books and records”).
12
            In sum, the undisputed record on summary judgment shows that PHH willfully violated
13
     the stay because it undisputedly knew of the Bankruptcy before the Sale, had sufficient
14

15
     information in its records to show that Ms. Hoover had a clear protectable interest in the Bonney

16   Lake Property under § 541(a), and failed to stop the Sale or inform the Trustee of these facts,

17   which allowed a third-party purchaser to purchase the Bonney Lake Property. Based on the

18   foregoing, PHH is not entitled to FRCP 60(b)(1) relief on this Court’s “willfulness” ruling.

19                 d. The Court Did Not Err in Granting the Partial Motion for Summary Judgment
                      on PHH’s Willfulness Without Requiring Additional Evidence of Damages.
20
            Finally, under FRCP 60(b)(1), PHH fails in asserting that the Court mistakenly granted
21

22   Ms. Hoover’s partial summary judgment on its willful stay violation without additional damages

23   evidence. Unlike many causes of action that require proof of causation and the existence of

24   specific damages as an element to prove liability, § 362(k)(1) provides that once a willful stay

25   violation is shown, “an individual . . . shall recover actual damages, including costs and



     ORDER DENYING MOTION
     FOR RECONSIDERATION - 7
      Case 20-04002-MJH Doc 99          Filed 03/19/21    Ent. 03/19/21 13:59:43     Pg. 7 of 10
     attorneys’                                                                                    fees
 1
     . . . .” § 362(k)(1) (emphasis added). In other words, Congress determined that individual
 2

 3   debtors are entitled to legal representation for willful automatic stay violations, and the payment

 4   of attorneys and costs, without needing to prove anything further if they prevail in showing a

 5   willful stay violation. The record is clear from both the Complaint and the multiple pleadings Ms.

 6   Hoover’s attorneys have filed in this proceeding that, at a minimum, Ms. Hoover has incurred
 7   and intends to seek payment of her attorneys’ fees. Additionally, as the Decision and this Order
 8
     note, the Court has set a hearing to determine the amount of attorney’s fees, costs, and other
 9
     damages. Thus, the Court made no error of law redressable under FRCP 60(b)(1) in granting
10
     partial summary judgment to Ms. Hoover without further proof of damages.
11
            2. PHH’s Requests for Relief Under FRCP 60(b)(2) Does Not Meet the Threshold
12             Requirement of Showing “Newly Discovered Evidence.”

13          FRCP 60(b)(2) permits a court to reconsider its prior orders based on newly discovered
14
     evidence that, with reasonable diligence, could not have been discovered in time to move for a
15
     new trial under Rule 59(b). FRCP 60(b)(2) relief is warranted only if: (1) the moving party can
16
     show the evidence relied on in fact constitutes “newly discovered evidence” within the meaning
17
     of FRCP 60(b)(2); (2) the moving party exercised due diligence to discover this evidence; and
18
     (3) the newly discovered evidence must be of “such magnitude that production of it earlier would
19
     have been likely to change the disposition of the case.” Feature Realty, Inc., v. City of Spokane,
20
     331 F.3d 1082, 1093 (9th Cir. 2003) (quoting Coastal Transfer Co. v. Toyota Motor Sales,
21

22   U.S.A., Inc., 833 F.2d 208, 211 (9th Cir.1987). Applying these standards, the Court concludes

23   the Motion does not meet FRCP 60(b)(2)’s requirements because it does not rely on any newly

24   discovered evidence not already in the record.

25




     ORDER DENYING MOTION
     FOR RECONSIDERATION - 8
      Case 20-04002-MJH Doc 99          Filed 03/19/21    Ent. 03/19/21 13:59:43     Pg. 8 of 10
            3. PHH’s Requests for Relief Under FRCP 60(b)(6) Do Not Show Extraordinary
 1             Circumstances Justifying Relief.
 2
            FRCP 60(b)(6) permits a court to reconsider its prior orders based on “any other reason
 3
     that justifies relief.” This subsection is mutually exclusive from relief sought under FRCP
 4
     60(b)(1)–(5) and may only be used in “extraordinary circumstances.” Accordingly, relief under
 5
     FRCP 60(b)(6) is to be used sparingly as an equitable remedy to prevent manifest injustice.
 6
     United States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993).
 7
            The Court concludes that the Motion does not set forth any extraordinary circumstances
 8

 9
     justifying equitable relief under FRCP 60(b)(6). While Rule 60(b)(6) can be used to clarify a

10   court order in appropriate circumstances, see, e.g., In re Int'l Fibercom, Inc., 503 F.3d 933, 947

11   (9th Cir. 2007) (court did not abuse its discretion in reconsidering and clarifying its prior order

12   under FRCP 60(b)(6)), those circumstances are not present here. The Motion does not fall

13   within FRCP 60(b)(6)’s narrow purview in requesting to “clarify” the preclusive effect on
14
     damages of the Court’s finding that PHH showed a complete disregard for the automatic stay,
15
     but instead requests an advisory opinion, which is not appropriate under FRCP 60(b)(6) or
16
     otherwise. As the Decision and this Order explain, this Court already contemplated a future
17
     hearing on damages, which is currently scheduled to begin on June 2, 2021. That hearing is to
18
     determine the amount of mandatory compensatory damages under § 362(k) and whether
19
     punitive damages are appropriate. PHH and Ms. Hoover will have a full opportunity to brief the
20
     legal standards for punitive damages plus a full hearing on the appropriate compensatory
21

22   damages. Accordingly, PHH’s request for clarification is denied under FRCP 60(b)(6).

23          //

24          //

25          //



     ORDER DENYING MOTION
     FOR RECONSIDERATION - 9
      Case 20-04002-MJH Doc 99          Filed 03/19/21    Ent. 03/19/21 13:59:43     Pg. 9 of 10
                                               CONCLUSION
 1
            Thus, based on the foregoing findings and conclusions about PHH’s failure to show
 2

 3   grounds sufficient for this Court to alter, amend, or reconsider the Decision under FRCP

 4   60(b)(1), (2), and (6), it is hereby

 5          ORDERED that PHH’s Motion is DENIED.

 6                                          / / / End of Order / / /
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     ORDER DENYING MOTION
     FOR RECONSIDERATION - 10
     Case 20-04002-MJH Doc 99 Filed 03/19/21               Ent. 03/19/21 13:59:43   Pg. 10 of 10
